UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26640 POOL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3943363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) 985-892-5521 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx At October 26 2007, there were 47,504,934 outstanding shares of the registrant's common stock, $.001 par value per share. POOL CORPORATION Form 10-Q For the Quarter Ended September 30, 2007 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Consolidated Statements of Income 1 Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 Item 4.Controls and Procedures 18 PART II.OTHER INFORMATION Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6.Exhibits 23 Signature Page 24 Index to Exhibits 25 PART I.FINANCIAL INFORMATION Item 1.Financial Statements POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 527,434 $ 537,017 $ 1,627,612 $ 1,591,276 Cost of sales 387,631 387,022 1,176,402 1,134,233 Gross profit 139,803 149,995 451,210 457,043 Selling and administrative expenses 100,298 96,903 304,640 285,591 Operating income 39,505 53,092 146,570 171,452 Interest expense, net 6,349 4,276 16,765 10,983 Income before income taxes and equity earnings 33,156 48,816 129,805 160,469 Provision for income taxes 12,802 18,848 50,118 61,957 Equity earnings in unconsolidated investments 1,481 1,525 1,296 1,513 Net income $ 21,835 $ 31,493 $ 80,983 $ 100,025 Earnings per share: Basic $ 0.45 $ 0.61 $ 1.64 $ 1.91 Diluted $ 0.43 $ 0.58 $ 1.58 $ 1.82 Weighted average shares outstanding: Basic 48,623 51,532 49,372 52,243 Diluted 50,490 54,277 51,347 55,092 Cash dividends declared per common share $ 0.120 $ 0.105 $ 0.345 $ 0.300 The accompanying Notes are an integral part of the Consolidated Financial Statements 1 POOL CORPORATION Consolidated Balance Sheets (Unaudited) (In thousands, except share data) September 30, September 30, December 31, 2007 2006 2006 Assets Current assets: Cash and cash equivalents $ 50,265 $ 40,874 $ 16,734 Receivables, net 58,023 64,540 51,116 Receivables pledged under receivables facility 142,511 147,049 103,821 Product inventories, net 317,110 283,930 332,069 Prepaid expenses and other current assets 9,004 7,785 8,005 Deferred income taxes 7,652 4,024 7,676 Total current assets $ 584,565 $ 548,202 $ 519,421 Property and equipment, net 35,518 32,201 33,633 Goodwill 155,247 156,123 154,244 Other intangible assets, net 15,459 19,964 18,726 Equity interest investments 34,561 32,383 32,509 Other assets, net 19,073 13,862 16,029 Total assets $ 844,423 $ 802,735 $ 774,562 Liabilities and stockholders’ equity Current liabilities: Accounts payable 127,889 111,349 177,544 Accrued and other current liabilities 53,557 118,892 35,610 Short-term financing 110,715 110,974 74,286 Current portion of long-term debt and other long-term liabilities 3,350 3,731 4,350 Total current liabilities $ 295,511 $ 344,946 $ 291,790 Deferred income taxes 15,185 12,760 15,023 Long-term debt 292,750 144,750 188,157 Other long-term liabilities 6,152 1,625 1,908 Total liabilities $ 609,598 $ 504,081 $ 496,878 Stockholders’ equity: Common stock, $.001 par value; 100,000,000 shares authorized; 47,928,454; 50,911,356 and 50,929,665 shares issued and outstanding at September 30, 2007, September 30, 2006 and December 31, 2006, respectively 48 51 50 Additional paid-in capital 169,886 142,242 148,821 Retained earnings 64,344 164,744 129,932 Treasury stock (7,110 ) (14,177 ) (7,334 ) Accumulated other comprehensive income 7,657 5,794 6,215 Total stockholders’ equity $ 234,825 $ 298,654 $ 277,684 Total liabilities and stockholders’ equity $ 844,423 $ 802,735 $ 774,562 The accompanying Notes are an integral part of the Consolidated Financial Statements. 2 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 Operating activities Net income $ 80,983 $ 100,025 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 6,868 5,980 Amortization 3,665 3,472 Share-based compensation 5,564 5,517 Excess tax benefits from share-based compensation (8,345 ) (10,619 ) Equity earnings in unconsolidated investments (2,087 ) (2,476 ) Other 3,441 1,645 Changes in operating assets and liabilities, net of effects of acquisitions: Receivables (49,373 ) (61,121 ) Product inventories 14,580 53,889 Accounts payable (49,743 ) (71,359 ) Other current assets and liabilities 27,927 56,525 Net cash provided by operating activities 33,480 81,478 Investing activities Acquisition of businesses, net of cash acquired (2,087 ) (26,662 ) Purchase of property and equipment, net of sale proceeds (9,407 ) (11,146 ) Dividend on equity investment 35 — Proceeds from sale of investment 75 — Net cash used in investing activities (11,384 ) (37,808 ) Financing activities Proceeds from revolving line of credit 306,771 311,838 Payments on revolving line of credit (299,928 ) (293,938 ) Proceeds from asset-backed financing 87,479 93,347 Payments on asset-backed financing (51,050 ) (48,030 ) Proceeds from long-term debt 100,000 — Payments on long-term debt and other long-term liabilities (3,320 ) (1,497 ) Payments of deferred financing costs (397 ) (128 ) Payments of capital lease obligations (257 ) (257 ) Excess tax benefits from share-based compensation 8,345 10,619 Proceeds from issuance of common stock under share-based compensation plans 7,154 6,335 Payment of cash dividends (17,033 ) (15,734 ) Purchase of treasury stock (128,777 ) (93,495 ) Net cash provided by (used in) financing activities 8,987 (30,940 ) Effect of exchange rate changes on cash 2,448 1,278 Change in cash and cash equivalents 33,531 14,008 Cash and cash equivalents at beginning of period 16,734 26,866 Cash and cash equivalents at end of period $ 50,265 $ 40,874 The accompanying Notes are an integral part of the Consolidated Financial Statements 3 POOL CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 1 – Summary of Significant Accounting Policies Pool Corporation (the Company, which may be referred to as POOL, we, us or our) prepared the unaudited interim Consolidated Financial Statements following accounting principles generally accepted in the United States (GAAP) and the requirements of the Securities and Exchange Commission (SEC) for interim financial information. As permitted under those rules, certain footnotes and other financial information required by GAAP for complete financial statements have been condensed or omitted.In management’s opinion, the financial statements include all normal and recurring adjustments that are considered necessary for the fair presentation of our financial position and operating results including the elimination of all significant intercompany accounts and transactions among our wholly owned subsidiaries. A description of our significant accounting policies is included in our 2006 Annual Report on Form 10-K. The Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and accompanying notes in our Annual Report.The results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results to be expected for the twelve months ending December31,2007. On January1,2007, we adopted Financial Accounting Standards Board (FASB) Interpretation48 (FIN 48), Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No.109.See Note 6 for additional information. Note 2 – Earnings Per Share We calculate basic earnings per share (EPS) by dividing net income by the weighted average number of common shares outstanding.Diluted EPS includes the dilutive effects of stock and option awards. The table below presents the reconciliation of basic and diluted weighted average number of shares outstanding and the related EPS calculation (in thousands, except EPS): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 21,835 $ 31,493 $ 80,983 $ 100,025 Weighted average common shares outstanding: Basic 48,623 51,532 49,372 52,243 Effect of dilutive securities: Stock options 1,815 2,715 1,922 2,812 Restricted stock awards 50 29 51 30 Employee stock purchase plan 2 1 2 7 Diluted 50,490 54,277 51,347 55,092 Basic earnings per share $ 0.45 $ 0.61 $ 1.64 $ 1.91 Diluted earnings per share $ 0.43 $ 0.58 $ 1.58 $ 1.82 4 POOL CORPORATION Notes to Consolidated Financial Statements (Continued) (Unaudited) The weighted average diluted shares outstanding for the three and nine months ended September 30, 2007 exclude stock options to purchase 1,089,125 shares and 1,085,975 shares, respectively.Since these options have exercise prices that are higher than the average market price of our common stock, including them in the calculation would have an anti-dilutive effect on earnings per share for the respective periods.There were no anti-dilutive stock options excluded from the earnings per share calculation for the three and nine months ended September 30, 2006. Note 3 – Comprehensive Income Comprehensive income includes net income, foreign currency translation adjustments and the unrealized gain or loss on interest rate swaps.Comprehensive income for the three and nine months ended September 30, 2007 and 2006 is presented below: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Comprehensive income $ 21,801 $ 33,610 $ 82,425 $ 103,680 Note 4 – Acquisitions As discussed in Note 2 of “Notes to Consolidated Financial Statements” included in Item 8 of our 2006 Annual Report on Form10-K, in August2006 we acquired Wickham Supply, Inc. and Water Zone, LP (collectively Wickham), a leading regional irrigation products distributor.Wickham operates 14 distribution sales centers with 13 locations throughout Texas and one location in Georgia.We have included the results of operations for Wickham in our Consolidated Financial Statements since the acquisition date. In February 2007, we acquired Tor-Lyn Limited, a swimming pool supply distributor with one sales center location in Ontario, Canada.We have included the results of operations for Tor-Lyn Limited in our Consolidated Financial Statements since the acquisition date.This acquisition did not have a material impact on our financial position or results of operations. Note 5 – Debt On February12,2007, we issued and sold $100.0 million aggregate principal amount of Floating Rate Senior Notes (theNotes) in a private placement offering pursuant to a Note Purchase Agreement. The Notes are due February12,2012 and will accrue interest on the unpaid principal balance at a floating rate equal to a spread of 0.600% over the three-month LIBOR, as adjusted from time to time. The Notes have scheduled quarterly interest payments that are due on February12,May12, August12 and November12 of each year. The Notes are unsecured and are guaranteed by each domestic subsidiary that is or becomes a borrower or guarantor under our unsecured syndicated senior credit facility.We used the net proceeds from the placement to pay down borrowings under our revolving credit facility. The Notes are subject to redemption at our option, in whole or in part, at 103% of the principal amount on or prior to February 12, 2008 and at 100% of the principal amount thereafter, plus accrued interest to the date of redemption and any LIBOR breakage amount as defined by the Note Purchase Agreement. In the event we have a change of control, the holders of the Notes will have the right to put the Notes back to us at par. 5 POOL CORPORATION Notes to Consolidated Financial Statements (Continued) (Unaudited) In February 2007, we also entered into an interest rate swap agreement to reduce our exposure to fluctuations in interest rates on the Notes. The swap agreement converts the variable interest rate to a fixed rate of 5.088% on the initial notional amount of $100.0 million, which will decrease to a notional amount of $50.0 million in 2010.Any difference paid or received on the interest rate swap will be recognized as an adjustment to interest expense over the life of the swap.We record the changes in the fair value of the swap to accumulated other comprehensive income.We have designated this swap as a cash flow hedge.The swap agreement will terminate on February12,2012.Including the 0.600% spread, we expect to pay an effective interest rate on the Notes of approximately 5.688%. Note 6 – Income Taxes As discussed in Note 1, we adopted FIN 48 on January 1, 2007.As a result of the implementation of FIN 48, we recognized a reduction of approximately $0.5million to the January1,2007 retained earnings balance.At January1,2007, the total amount of gross unrecognized tax benefits was approximately $3.3million.This amount includes approximately $2.2million of unrecognized tax benefits, which would decrease our effective tax rate if recognized at some point in the future. Effective January 1, 2007, in connection with the adoption of FIN 48, we changed our accounting policy and now recognize accrued interest related to unrecognized tax benefits in interest expense and recognize penalties in selling and administrative expenses.These amounts were previously classified as a component of income tax expense.The accrued interest balance related to unrecognized tax benefits was approximately $0.4million at January1,2007. During the quarter ended September 30, 2007, we recognized a decrease of approximately $0.6 million in our gross unrecognized tax benefits as a result of a lapse of the applicable statute of limitations.We alsorecognized a decrease of approximately $0.3 million in interest related to the unrecognized tax benefits. The accrued interest balance related to unrecognized tax benefits was approximately $0.4million at September30,2007. We file income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions.With few exceptions, we are no longer subject to U.S. federal, state and local or non-U.S. income tax examinations by tax authorities for years before 2004.We anticipate that the accounting under the provisions of FIN48 may provide for greater volatility in our effective tax rate as items are derecognized or as we record changes in measurement in interim periods. Note 7 – Share-Based Compensation Plans In May 2007, our shareholders approved the 2007 Long-Term Incentive Plan (the 2007 LTIP), which authorizes the Compensation Committee of our Board of Directors (our Board) to grant non-qualified stock options and restricted stock to employees, directors, consultants or advisors.No more than 1,515,000 shares may be issued under this plan.Granted stock options have an exercise price equal to our stock’s closing market price on the date of grant. These options generally vest either five years from the grant date or on a three/five year split vest schedule, where half of the options vest three years from the grant date and the remainder vest five years from the grant date. These options expire ten years from the grant date. Restricted stock awarded under the 2007 LTIP is issued at no cost to the grantee and is subject to vesting restrictions. The restricted stock awards generally vest either one year from the grant date for awards to directors or five years from the grant date for all other awards. The 2007 LTIP replaced the 2002 Long-Term Incentive Plan, which the Board suspended, and the SCP Pool Corporation Non-Employee Directors Equity Incentive Plan, which expired in 2006.No additional awards will be granted under these predecessor plans. 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with Management's Discussion and Analysis included in our 2006 Annual Report on Form 10-K. OVERVIEW Financial Results Net sales decreased 2% to $527.4 million in the third quarter of 2007 compared to $537.0 million in 2006.Our sales were negatively impacted by a difficult combination of external conditions, including the depressed housing and real estate markets and less than ideal weather conditions.Considering the magnitude of these unfavorable external trends, we believe our sales performance compares relatively well to the third quarter of 2006 and indicates our success in gaining market share during the quarter. Base business sales decreased 3% during the third quarter of 2007.While the continued decline in new pool construction permits negatively impacted sales, we realized moderate sales growth for maintenance, repair and replacement products due to the non-discretionary nature of these products, growth in the installed base of swimming pools and the execution of sales, marketing and service programs that we offer to our customers.Complementary product sales, which are sold primarily in the new pool construction market, decreased 5% quarter over quarter compared to 35% growth for the same period in 2006. Our gross profit as a percentage of net sales (gross margin) decreased 140 basis points to 26.5% in the third quarter of 2007 from the third quarter of 2006.This decrease reflects the impact of competitive pricing pressures resulting from the current market environment and pre-price increase inventory purchases we made in the second quarter of 2006, which benefited our third quarter 2006 gross margin. Selling and administrative expenses (operating expenses) increased 4% in the third quarter of 2007 compared to the third quarter of 2006.This increase includes the impact from investments in new sales centers since the beginning of 2006, higher expenses related to sales center expansions and relocations since the second quarter of 2006 and an increase in bad debt expense.These higher expenses were partially offset by the impact from cost control initiatives. Our operating income decreased 26% to $39.5 million in the third quarter of 2007 while operating income as a percentage of net sales (operating margin) decreased to 7.5% from 9.9% in the third quarter of 2006.Interest expense increased 48% for the third quarter of 2007 due to higher debt levels for borrowings to fund share repurchases and a higher average effective interest rate compared to the same period in 2006.Net income decreased 31% to $21.8 million compared to the third quarter of 2006 and included $1.5 million of net equity earnings from our investment in Latham Acquisition Corporation (LAC). Financial Position and Liquidity Total net receivables decreased 5% to $200.5 million at September 30, 2007 from $211.6 million at September30,2006 due to lower sales in 2007 and due to an increase in the allowance for doubtful accounts.Our allowance for doubtful accounts balance was $8.7 million at September30,2007, an increase of $4.2 million over September30,2006.We increased the allowance for doubtful accounts to reflect slower payments from customers in markets that have been adversely impacted by the decline in new pool and irrigation construction.Days sales outstanding (DSO) increased between periods to 36.1 days at September30,2007 compared to 34.5 days at September30,2006. Our inventory levels increased 12% to $317.1 million as of September 30, 2007 compared to September 30, 2006.The increase reflects inventory for the 12 new sales centers opened since September 2006, an earlier start of seasonal purchasing compared to 2006, inventory related to the expansion of complementary product offerings and higher inventory levels attributed to the decline in sales.The quality of our inventory remains high as measured by the percentage of total inventory in our fastest-turning inventory classes, which increased to 71% at September 30, 2007 compared to 68% at September 30, 2006. Our inventory turns, as calculated on a trailing twelve month basis, have remained consistent at 3.9times as of September30,2007 and September30,2006. 7 Total debt outstanding increased to $406.5 million at September 30, 2007 compared to $258.0 million at September30,2006.This increase is attributable to increased borrowings to fund share repurchases of approximately $141.9 million over the past 12 months.Our current ratio increased to 2.0 as of September30,2007 compared to 1.6 as of September 30, 2006. Current Trends Current economic trends include a slowdown in the domestic housing market, with lower housing turnover, a sharp drop in new home construction, home value deflation in some markets, increases in short-term interest rates and a tightening of credit in the sub-prime and less-than-prime lending markets.Some of the factors that mitigate the impact of these trends on our business include the following: · the majority of our business is driven by recurring sales related to the ongoing maintenance and repair of existing pools and landscaped areas, with less than 40% of our sales tied to new pool or irrigation construction; · we estimate that only 10% to 20% of new pools are constructed along with new home construction; and · we have a low market share with the largest pool builders who we believe are more heavily tied to new home construction. Despite these mitigating factors, these negative trends had a more pronounced impact during the second and third quarters of 2007 and have significantly impacted some of our key markets, including Florida, Arizona and parts of California. We believe these trends, along with the impact of unusually wet weather in Texas and Oklahoma and a delay in the start of pool construction in northern markets due to unfavorable weather conditions in the first quarter, have resulted in a 15% to 20% decrease in new pool construction in 2007 compared to 2006.A continuation or worsening of these trends may have an evengreater impact on new pool construction that could negatively impact our current sales and earnings projections. Outlook In September, we updated our 2007 earnings per share guidance to $1.45 to $1.55 per diluted share to reflect our third quarter results and our more cautious outlook for the remainder of the year.We now anticipate roughly flat sales growth for the full year 2007.Despite the current market environment with some competitors being very aggressive on pricing, we expect that our fourth quarter 2007 gross margin will be marginally higher than the fourth quarter 2006 gross margin, which was adversely impacted by our 2006 year end vendor incentive adjustment. Our business is subject to significant risks, including weather, competition, general economic conditions and other risks detailed in Part II - Item 1A. “Risk Factors” and our “Cautionary Statement for Purpose of the ‘Safe Harbor’
